DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/22/2021 and 4/18/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi et  al., US 2005/0009976 (“Akkapeddi”) in view of Kobayashi et al., JP 06-287298 (“Kobayashi”)(machine translation provided herewith).  
Regarding claims 1, 6, and 18, Akkapeddi discloses a three layer bottle comprising a polyamide gas barrier layer disposed between a first and second polyethylene terephthalate (PET) layer [abstract, 0002, 0011-0030, 0071-0077].  The first PET layer and the polyamide gas barrier layer correspond to the claimed layer comprising a polyester resin as a main component and the layer containing a polyamide resin as a main component, respectively. 
The polyamide gas barrier layer is formed from a polyamide resin blend comprising and from about 5 to about 90 wt% of an aliphatic polyamide (i), from about 5 to about 90 wt% of a semi-aromatic, crystallizable polyamide (ii), and from about 5 to about 90 wt% of a semi-aromatic, amorphous polyamide (iii) [0011-0019, 0030]. The aliphatic polyamide (i) is preferably polyamide 6 (PA 6) [0031] and the semi-aromatic, crystallizable polyamide (ii) is preferably polyamide MXD6 (PA MXD.6) [0040]. The PA 6 and PA MXD.6 resins respectively read on the claimed aliphatic polyamide resin (D) and the polyamide resin (A). Akkapeddi teaches that the semi-aromatic, amorphous polyamide (iii) exhibits good gas barrier properties and may be formed from, inter alia, adipic acid, isophthalic acid, and aromatic amines [0052-0056].
Akkapeddi is silent regarding the polyamide resin blend comprising the claimed polyamide resin (B).
Kobayashi discloses an amorphous, semi-aromatic polyamide which exhibits excellent gas barrier, transparency, and mechanical properties as well as extremely excellent fluidity during molding [0001, 0006, 0037].  The amorphous, semi-aromatic polyamide is formed from a diamine component and a dicarboxylic acid component wherein the diamine component is m-xylylene diamine [0006]. The dicarboxylic acid component comprises (a) an aromatic dicarboxylic acid and (b) an C-5-C20 aliphatic dicarboxylic acid wherein (a) is preferably isophthalic acid and (b) is present in amounts of from 10 to 60% (relative to (a) + (b)) and is preferably adipic acid [0006].  As such, Kobayashi teaches a polyamide MXD.6/MXD.I (PA MXD.6/MXD.I) wherein the dicarboxylic acid component of the polyamide contains 10 to 60 mol% of adipic acid and 40 to 90 mol% of isophthalic acid.
Akkapeddi and Kobayashi are both directed towards gas barrier polyamide resin materials.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the PA MXD.6/MXD.I taught by Kobayashi as the semi-aromatic, amorphous polyamide (iii) in the polyamide resin blend of the polyamide gas barrier layer of the bottle of Akkapeddi in order to take advantage of the excellent gas barrier, transparency, mechanical, and fluidity properties of the PA MXD.6/MXD.I.  
The PA MXD.6/MXD.I that would have been present in the composition of the polyamide gas barrier layer of the bottle of modified Akkapeddi would have read on the claimed polyamide (B). The ranges of amounts of adipic acid and isophthalic acid in the MXD.6/MXD.I would have overlapped, and therefore rendered obvious, the ranges of amounts of α,ω-linear aliphatic dicarboxylic acid and isophthalic acid of the claimed polyamide resin (B)(see MPEP 2144.05).  The ranges of amounts of each of the polyamide components in the composition of the gas barrier layer would have also rendered obvious the claimed ranges of amounts of resins (A), (B), and (D) .
Regarding claims 2 and 13, Akkapeddi teaches that the aliphatic polyamide (i) is preferably polyamide 6 [0031].
Regarding claim 3, PA MXD.6 taught by Akkapeddi as semi-aromatic, crystallizable polyamide (ii) reads on the claimed polyamide resin (A).
Regarding claims 4 and 5, The PA MXD.6/MXD.I that would have been present in the composition of the polyamide gas barrier layer of the bottle of modified Akkapeddi would have comprised adipic acid and isophthalic acid in ranges of amounts which render obvious the claimed ranges.
Regarding claims 7, 12,  and 19, the PA MXD.6 and PA 6 taught by Akkapeddi as semi-aromatic, crystallizable polyamide resin (ii) and the aliphatic polyamide resin (i) read on the claimed polyamide resins (A) and D.  The PA MXD.6/MXD.I that would have been present in the composition of the polyamide gas barrier layer of the bottle of modified Akkapeddi would have read on the claimed polyamide resin (B) and would have comprised adipic acid and isophthalic acid in ranges of amounts which render obvious the claimed ranges. The PA 6 in the polyamide gas barrier layer would have been present in amounts of from 5 to 90 wt% which renders obvious the claimed range of amounts.
Regarding claims 8, 15, and 20, the second PET layer and layer arrangement taught by Akkapeddi read on the claimed second polyester resin layer and layer arrangement. 
Regarding claims 9-11, 14, 16, and 17, Akkapeddi teaches that the bottle is stretched [0071].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2011/0036850 to Sugai et al. – discloses a three layer bottle comprising a barrier layer disposed between two PET layers wherein the barrier layer is formed from a polyamide resin composition [abstract, 0001, 0003, 0028-0036, Fig. 1 ].  The polyamide resin composition of the barrier layer comprises (a) PA MXD.6 and (b) a PA MXD.I/MXD.6 copolyamide [003-0035, 0047, Table 1]. 

· US 5,175, 238 to Matlack et al. – discloses a polyamide composition having excellent gas barrier properties wherein the polyamide resin composition comprises a copolyamide formed from adipic acid, m-xylylene diamine, and isophthalic acid (title, abstract, col. 4 line 12-col. 18 line 37).

· US 2007/0154668 to Rhee et al. – discloses a bottle comprising a layer formed from a polyamide resin comprising a first polyamide (i) and second polyamide (ii) [abstract, 0009, 0039]. The first polyamide (i) may be, inter alia, PA 6 [0022].
The second polyamide (ii) may be a copolyamide formed from meta-xylylenediamine, isophthalic acid, and at least one additional monomer [0014]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782